— In an action to recover damages for breach of contract and fraud in the inducement and for a permanent injunction, defendant appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated June 21, 1984, which granted plaintiffs’ motion to compel defendant to comply with a disclosure request.
Order affirmed, with costs.
Special Term’s order was properly issued where a substitution of plaintiffs’ attorney was effected pursuant to CPLR 321 (b) resulting in the new attorney being the attorney of record (see, Dobbins v County of Erie, 58 AD2d 733). Mangano, J. P., Gibbons, Thompson and Kunzeman, JJ., concur.